United States Court of Appeals
                                                                         Fifth Circuit
                                                                      F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                         June 25, 2003

                                                                  Charles R. Fulbruge III
                                                                          Clerk
                                No. 02-60623
                              Summary Calendar




CECILIA COXIC, also known as Cecilia Coxic-Gomez;
CARMEN SOLLOY-COXIC,

                                            Petitioners,
versus

JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                            Respondent.



                           --------------------
                 Petition for Review of an Order of the
                       Board of Immigration Appeals
                      Nos. A70-675-767, A73-107-994
                           --------------------




Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*



     Cecilia Coxic and her daughter Carmen, natives of Guatemala,

filed    a   petition   for   review   of   the   denial   by   the   Board    of

Immigration Appeals (BIA) of their applications for political


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                No. 02-60623
                                     -2-

asylum   and   to   withhold    deportation.    They   argue   that   they

established a well-founded fear of persecution.        They contend that

Coxic’s testimony showed that Guatemalan soldiers searched their

house based on a belief that Coxic’s nephew was a member of the

guerrillas and was responsible for the burning of an embassy five

years earlier and that they were threatened during that search.

     The   record    supports    the   BIA’s   determination   that    the

petitioners’ claims did not establish past persecution and that

they were not eligible for political asylum or withholding of

deportation.    See Girma v. INS., 283 F.3d 664, 666-67 (5th Cir.

2002); Mikhael v. INS, 115 F.3d 299, 304 & n.4 (5th Cir. 1997);

Rojas v. INS, 937 F.2d 186, 189 (5th Cir. 1991).         Their petition

for review of the BIA’s decision is DENIED.